DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the grains" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5613555 to Sorem et al.
Regarding claim 1, as best understood with respect to the 112 rejection above, Sorem discloses a downhole packer assembly in a well downhole in a well tubular metal structure, comprising: a body part 24, and an expandable tubular element 27 surrounding the body part and each end of the expandable tubular element being connected with the body part at 25/31 and 26/32, providing an expandable space therebetween, the expandable space being fillable with liquid during expansion, the expandable tubular element having an outer face and an inner face, the expandable tubular element comprising an elastomeric or rubber material having a friction coefficient, wherein the expandable tubular element comprises a friction-enhancing material 30 providing a higher friction coefficient of the outer face than the friction coefficient of the elastomeric or rubber material (figs. 1-2; col. 3, lines 16-60).
It is noted that the phrase “for expansion of a metal sleeve, such as a metal patch” is located only in the preamble.  This phrase, and any limitations in it, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.
Regarding claims 5 and 8, the downhole packer assembly according to claim 1, wherein the friction-enhancing material is a friction-enhancing layer (fig. 2 shows 30 as a layer applied on the outer face of bladder 28).
Regarding claim 9, the downhole packer assembly according to claim 1, wherein the body part has an opening at the top for providing fluid communication to the expandable space in order to expand the expandable tubular element (fig. 2; col. 4, lines 44-46).
Regarding claim 11, the downhole packer assembly according to claim 1, wherein the expandable tubular element comprises metal enhancement, in the form of metal strips, metal lamellas or slats (col. 3, lines 41-44).
Regarding claim 12, the downhole packer assembly according to claim 11, wherein the metal strips, metal lamellas or metal slats extend axially along the body part and circumferentially around the body part (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-7, and 10, as best understood with respect to the 112 rejection above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al in view of US 3085627 to Sodich.
Sorem teaches the friction enhancing material from claims 1 and 5 above, but does not specifically teach that the material comprises grains that are adhered to the outer face of the expandable tubular element 18 (fig. 2).
Sodich teaches an expandable tubular element 11 similar to that of Sorem, wherein it is further taught that higher coefficient of friction grains/particles 17 are embedded as a layer in the outer material face of element 11 using a mixture of adhesive (sticky cement) and the grains (col. 4, lines 37-71).  It is also taught that the grains are made of at least aluminum oxide (col. 4, lines 51-54).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the grains as taught by Sodich on the tubular element 18 of Sorem. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such grains were a well-known material for aiding in frictionally gripping the inner surface of the casing as taught by Sodich.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al in view of US 8894069 to Xu et al.
Sorem teaches the expandable tubular element from claim 1 above, but does not specifically teach that it comprises a packer-reinforcement layer with the claimed limitations.
Xu teaches an expandable tubular element similar to that of Sorem, wherein it is further taught that expandable tubular element comprises a packer-reinforcement layer having at least one fibre layer, a wire, a cable, a nanofibre, a nanotube and/or a nanoparticle-modified elastomer (col. 5, line 56 through col. 6, line 6).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the packer-reinforcement layer as taught by Xu in the tubular element of Sorem. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a layer was a well-known means for aiding aiding the packer when it requires a high expansion and high pressure rating as taught by Xu.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorem et al in view of US 20190226299 to Andersen.
Sorem teaches the packer assembly from claim 1 above, but does not specifically teach that a positive displacement pump expands the packer, or that a metal sleeve is around the packer.
Andersen teaches an expandable tubular element 6 similar to that of Sorem, wherein it is further taught that a positive displacement pump 5 expands the packer, and that a metal sleeve 29 is around the packer (figs. 2A-2B, 5; paragraphs 0054 and 0067).  It would have been obvious to one of ordinary skill in the art, having the teachings of Sorem and Andersen before him prior to the effective filing date of the claimed invention, to try modifying the packer assembly taught by Sorem to include the pump and metal sleeve of Andersen, in order to obtain the predictable result of having a downhole pumping means to inflate the packer and to have a metal sleeve to patch potential leaks 46 as taught by Andersen (fig. 2A; paragraph 0059).
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674